Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kydonieus (U.S. 5,910,536) as evidenced by Desmodur W data sheet and Hammond (U.S. 4,373,057).
Kydonieus teaches in Example 1 the reaction product of PolyG 26-37, Desmodur W along with N-tert butyl aminoethyl methacrylate and triethanolamine.
The tradenames are in Table 1 and Table 2 along with descriptions in Column 4 lines 45-55 including specific reference to polyether diols or triols (ethylene oxide and propylene oxide polymers and copolymers).
Desmodur W datasheet provides evidence that Desmodur W is a methylene dicyclohexyl diisocyanate (HMDI).
The Poly G anticipates the polyol of Claim 1.
The Desmodur W anticipates the polyisocyanate of Claim 1 along with the HMDI of Claim 5.
N-tert butyl aminoethyl methacrylate anticipates the acrylate of Claim 1.
The triethanolamine reacts with unreacted NCO and therefore, is part of the reaction product. Therefore, this anticipates the polyol of Claims 1 and 4. In other words, there are two polyols in the reaction product, Poly G and triethanolamine and the triethanol amine polyol anticipates Claim 4 along with Claim 1.
The list of polyols includes triols based on the analysis above and also Quadrol.  As such one of ordinary skill in the art could at once envisage the invention of Kydonieus being practiced with these polymeric triols or Quadrol because they are specifically suggestd by Kydonieus.  This renders Kydonieus sufficiently specific to anticipate Claim 2 (polymeric triol) along with Claims 1 and 4 as Quadrol, as evidenced by Hammond (Table of Column 6), is the ethylene diamine compound of Claim 4.

Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 15-18 would be allowable upon resolution of the non-statutory double patenting rejections against the claims.
With respect to Claim 6-9 and 15-18, the closest prior art is Kydonieus (U.S. 5,910,536) which teaches urethane acrylate adhesives made by reacting polyol, polyurethane and acrylate but does not fairly teach or suggest the combination of Claim 9 without the use of hindsight as methacrylic anhydride is not taught or suggested nor does it appear that hexamethylene diisocyanate is suggested either.  Relevant to Claims 15-18, Kydonieus (U.S. 5,910,536) does not fairly teach the method of Claim 15, in particular the sequence of UV curing followed by pressure and heat treatment.  Such processing steps in practicing Kydonieus would only be arrived at via hindsight.
With respect to Claims 10-18, the closest prior Genin et al. “Functional Grading of Mineral and Collagen in the Attachment of Tendon to Bone” (provided on IDS) which a gradient of mechanical properties for tendon to bone connections (See introduction) but does not fairly suggest using known urethaneacrylate polyurethanes based on polyisocyanate, polyol and acrylate, such as Myung (U.S. 20100032090 see Figures 2 and 6) to accomplish such a gradient in mechanical properties in a biomaterial setting. One of ordinary skill in the art would not arrive at such a combination without the benefit of hindsight.
	Response to Arguments
	Applicant’s claim amendments and remarks filed March 2, 2022 has have been fully considered and is sufficient to overcome the §102 rejections over Yamamoto, Muller, and Jansen.  Said rejections are withdrawn.  The terminal disclaimer filed March 2, 2022 has been fully considered and is sufficient to overcome the non-statutory double patenting rejection over U.S. 10,668,183.  Said rejection is withdrawn.
	Rejections over Kydonieus have been updated to reflect the incorporation of Claim 3 into Claim 1.  Rejection is maintained for the reasons put forth below.
	Applicant argues the polyol which also comprises a tertiary amine is not used to make the prepolymer like it is in Applicant’s disclosure.  Applicant argues this is used to quench unreacted NCO and therefore, not used as claimed.  This argument is not persuasive. 
	Kydonieus in Column 7 lines 20-25 teaches the prepolymer has terminal methacylate and at least substantially all isocyanate groups quenched.  This teaching is with respect to the prepolymer and not some mixture of prepolymer and unreacted quenched isocyanate.  This is also taught by Kydonieus in Column 6 lines 50-55 by teaching the quenching agent reacts with th remaining isocyanate groups on the prepolymer.  Therefore, one of ordinary skill in the art is reasonable suggested the polyol with tertiary amine (triethanol amine).  Note also the rejection used Quadrol used as a polyol as it is specifically disclosed in Kydonieus in rejecting the polyol used in making the polyurethane and not the quenching compound. 
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/            Primary Examiner, Art Unit 1759